Exhibit 10.8

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made as of May 15,
2005, by and between BRAM GOLDSMITH (“Goldsmith”), on the one hand, and CITY
NATIONAL CORPORATION, a Delaware corporation (“CNC”) and CITY NATIONAL BANK, a
national banking association (“CNB”), on the other hand.

 

WHEREAS, the parties have entered into that certain Employment Agreement, dated
as of May 15, 2003 (the “Existing Agreement”);

 

WHEREAS, the initial term of the Existing Agreement commenced on May 15, 2003
and terminates two years thereafter;

 

WHEREAS, the parties wish to amend the Existing Agreement to extend the term for
an additional two years until May 15, 2007 and the Board of Directors of CNB and
CNC have approved the extension of the term of the Existing Agreement for an
additional two years on the same terms and conditions as the Existing Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.             All capitalized terms used herein and not otherwise defined
herein shall have the meanings set forth in the Existing Agreement.

 

2.             Section 3 of the Existing Agreement is hereby amended by
substituting for the words “commence on May 15, 2003 and terminate two (2) years
thereafter” the words “commence on May 15, 2003 and terminate four (4) years
thereafter.”

 

3.             Section 5 of the Existing Agreement is hereby amended by
substituting for the words “fiscal years 2003 and 2004,” in the first line, the
words “fiscal years 2003, 2004, 2005 and 2006,”.

 

3.             Except as amended hereby, the Existing Agreement shall remain in
full force and effect.

 

4.             This Amendment shall be governed by, and construed in accordance
with, the laws of the State of California.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Employment Agreement as of the date first written above.

 

/s/ Bram Goldsmith

 

 

Bram Goldsmith

 

 

 

CITY NATIONAL CORPORATION

CITY NATIONAL BANK

 

 

By:

/s/ Christopher Carey

 

By:

 /s/

Christopher Carey

 

Name: Christopher Carey

Name:

Christopher Carey

Title: EVP and CFO

Title:

EVP and CFO

 

--------------------------------------------------------------------------------